OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice in the Appellate Division, Second Department, on October 14, 1964. On July 21, *7201977, he was indicted in New York County for attempted grand larceny in the second degree, to which he ultimately pleaded guilty to attempted grand larceny in the third degree. In addition, the Committee on Grievances of the Association of the Bar of the City of New York received complaints alleging respondent’s conversion of funds belonging to five separate clients between 1975 and 1978. On one of these occasions respondent is alleged to have obtained a settlement of an insurance claim by fraudulently signing and notarizing an unauthorized general release on behalf of his clients. Respondent, although represented by counsel during proceedings before the Committee on Grievances, frustrated the committee’s investigation by ignoring the committee’s requests for evidence and respondent’s appearance, despite notice that failure to respond would constitute an admission of the charges. Accordingly, the report of the Committee on Grievances, dated May 16, 1979, should be confirmed.
The petition of the Departmental Disciplinary Committee for the First Judicial Department is granted, and respondent should be disbarred from practice in this State.
Murphy, P. J., Fein, Sullivan, Bloom and Ross, JJ., concur.
Petition granted and respondent is barred from practice as an attorney and counselor at law in the State of New York effective October 30, 1980.